Title: To James Madison from John Jordan Crittenden, 21 December 1816
From: Crittenden, John Jordan
To: Madison, James



Dr. Sir
Frankfort Dec: 21st. 1816

The only apology I can have for troubling you with this letter, is that the subject of it is a matter of public concern.
The death of the late Judge Innes has occasioned a vacancy in the Federal Court for the District of Kentucky.  Mr: John T Mason has been recommended to your Excellency, as I am told, as a proper person to supply that vacancy.  Mr: Mason, I am informed, is personally known to you, & his claims & pretensions have no doubt been properly represented by his friends.  I only desire to add my concurrence to every recommendation of his worth & merit which you may have received.  He is a gentleman of high dignified character, & I have no doubt that he is well qualified for, & every way worthy of the office which his friends solicit for him.  With sentiments of high respect & consideration I am Yr: Obdt: Servt:

John J Crittenden

